                       UNITED STATES DISTRICT COURT
1
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
2
     VANJE WRAY,                             §
3
                                             §
4                  Plaintiff,                §         Civil Action No.
                                             §
5                   v.                       §
6
                                             §         Jury Trial Demanded
     SIRIUS XM RADIO, INC.,                  §
7                                            §
                   Defendant.                §
8
                                             §
9

10
                                        COMPLAINT
11
           VANJE WRAY (“Plaintiff”), by and through her attorneys, THE LAW
12

13
     FIRM OF MITCH LUXENBURG, alleges the following against SIRIUS XM

14   RADIO, INC. (“Defendant”):
15
                                      INTRODUCTION
16
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
17

18   Act (“TCPA”), 47 U.S.C. § 227 et seq.

19                              JURISDICTION AND VENUE
20
           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
21
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
22

23         3.      Defendant conducts business in the State of North Carolina and as
24   such, personal jurisdiction is established.
25
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                                   1
                Case 3:19-cv-00436-GCM Document 1 Filed 09/06/19 Page 1 of 6
                                    PLAINTIFF’S COMPLAINT
                                           PARTIES
1

2          5.      Plaintiff is a natural person residing in Gastonia, North Carolina
3
     28052.
4
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
5

6
           7.      Defendant is a corporation that has its mailing address located at

7    1221 Avenue of the Americas, 36th Floor, New York, New York 10020.
8
           8.      Defendant is a “person” as that term is defined by 47 U.S.C.
9
     §153(39).
10

11         9.      Defendant acted through its agents, employees, officers, members,

12   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13
     representatives, and insurers.
14
                                FACTUAL ALLEGATIONS
15

16         10.     Plaintiff has a cellular telephone number.
17         11.     Plaintiff has only used this number as a cellular telephone.
18
           12.     Defendant called Plaintiff on her cellular telephone on a repetitive
19
     and continuous basis in attempt to reach Plaintiff’s daughter.
20

21         13.     When contacting Plaintiff on her cellular telephone, Defendant used
22
     an automatic telephone dialing system and automatic and/or pre-recorded
23
     messages.
24

25
           14.     Plaintiff knew Defendant was calling her using an automatic


                                                2
                Case 3:19-cv-00436-GCM Document 1 Filed 09/06/19 Page 2 of 6
                                      PLAINTIFF’S COMPLAINT
     telephone dialing system and automatic and/or pre-recorded messages as she
1

2    received calls from Defendant that began with a delay or pause prior to a live
3
     representative of Defendant coming on the line.
4
           15.     Defendant’s telephone calls were not made for “emergency purposes.”
5

6
           16.     Desiring to stop these repeated, unwanted calls, Plaintiff spoke to

7    Defendant soon after the calls began and let them know that they had the wrong
8
     number and requested that they stop calling her.
9
           17.     Defendant heard and acknowledged this request to stop calling.
10

11         18.     Once Defendant was informed that its calls were unwanted and to stop

12   calling, all further calls could only have been made solely for the purposes of
13
     harassment.
14
           19.     In spite of her repeated instruction to stop calling her cellular
15

16   telephone, Defendant instead continued to call her repeatedly.
17         20.     Plaintiff found Defendant’s repeated calls to be harassing, invasive,
18
     frustrating, annoying, and upsetting.
19
           21.     The foregoing conduct was in violation of the Telephone Consumer
20

21   Protection Act.
22

23

24

25



                                               3
             Case 3:19-cv-00436-GCM Document 1 Filed 09/06/19 Page 3 of 6
                                    PLAINTIFF’S COMPLAINT
                                 COUNT I
1
                          DEFENDANT VIOLATED THE
2                   TELEPHONE CONSUMER PROTECTION ACT
3
           22.    Plaintiff incorporates the forgoing paragraphs as though the same were
4
     set forth at length herein.
5

6
           23.    Defendant initiated automated calls to Plaintiff using an automatic

7    telephone dialing system and automatic and/or pre-recorded messages.
8
           24.    Defendant’s calls to Plaintiff were not made for “emergency
9
     purposes.”
10

11         25.    Defendant’s calls to Plaintiff were made without “prior express

12   consent.”
13
           26.    Defendant’s acts as described above were done with malicious,
14
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
15

16   under the law and with the purpose of harassing Plaintiff.
17         27.    The acts and/or omissions of Defendant were done unfairly,
18
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
19
     lawful right, legal defense, legal justification or legal excuse.
20

21         28.    As a result of the above violations of the TCPA, Plaintiff has suffered
22
     the losses and damages as set forth above entitling Plaintiff to an award of
23
     statutory, actual and trebles damages.
24

25



                                                 4
              Case 3:19-cv-00436-GCM Document 1 Filed 09/06/19 Page 4 of 6
                                     PLAINTIFF’S COMPLAINT
                                    PRAYER FOR RELIEF
1

2           WHEREFORE, Plaintiff, VANJE WRAY, respectfully prays for a judgment
3
     as follows:
4
                   a.      All actual damages suffered pursuant to 47 U.S.C. §
5

6
                           227(b)(3)(A);

7                  b.      Statutory damages of $500.00 per violative telephone call
8
                           pursuant to 47 U.S.C. § 227(b)(3)(B);
9
                   c.      Treble damages of $1,500.00 per violative telephone call
10

11                         pursuant to 47 U.S.C. §227(b)(3);

12                 d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
13
                   e.      Any other relief deemed appropriate by this Honorable Court.
14

15

16                              DEMAND FOR JURY TRIAL
17          PLEASE TAKE NOTICE that Plaintiff, VANJE WRAY, demands a jury
18
     trial in this case.
19

20

21

22

23

24

25



                                                 5
              Case 3:19-cv-00436-GCM Document 1 Filed 09/06/19 Page 5 of 6
                                      PLAINTIFF’S COMPLAINT
                                    RESPECTFULLY SUBMITTED,
1

2

3                                   By: /s/ Mitch Luxenburg
                                    Mitch Luxenburg, Esq.
4
     DATED: September 6, 2019       The Law Firm of Mitch Luxenburg
5                                   P.O. Box 22282
                                    Beachwood, OH 44122
6                                   Phone: (216) 650-1590
7
                                    Email: mitch@mluxlaw.com

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                       6
          Case 3:19-cv-00436-GCM Document 1 Filed 09/06/19 Page 6 of 6
                             PLAINTIFF’S COMPLAINT
